Case 1:21-mc-00031-LJV Document 1 Filed 06/08/21 Page vo Mme3|

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

IN RE: IN THE MATTER OF:

 

9 MEMO INTERNATIONAL MONEY ORDERS
TOTALING $4,200 UNITED STATES CURRENCY
SEIZED ON JANUARY 26, 2021;

12 WESTERN UNION MONEY ORDERS
TOTALING $5,800 UNITED STATES CURRENCY
SEIZED ON JANUARY 26, 2021;

$57,000 UNITED STATES CURRENCY
SEIZED ON JANUARY 26, 2021;

$196,298.54 UNITED STATES CURRENCY SEIZED
FROM CITIZENS BANK ACCOUNT NO. 4021212816
SEIZED ON OR ABOUT FEBRUARY 2, 2021; and

$10,000 UNITED STATES CURENCY
SEIZED ON MARCH 11, 2021,

Defendants.

 

- STIPULATION TO EXTEND PLAINTIFF=S TIME
TO FILE COMPLAINT IN CIVIL FORFEITURE ACTION
IT IS HEREBY STIPULATED and agreed upon by and between the United States of
America by its attorney, James P. Kennedy, Jr., United States Attorney for the Western
District of New York, Paul C. Parisi, Assistant United States Attorney, of counsel, and Justin
D. Ginter, Esq., attorney for Saleh Mozeb, pursuant to Title 18, United States Code, Section
983(a)(3)(A), that the government=s time to file its Verified Complaint for Forfeiture be

extended until October 15, 2021.
Case 1:21-mc-00031-LJV Document 1 Filed 06/08/21 Page 2 of 2

The parties to this Stipulation further agree that Saleh Mozeb may revoke his consent
in writing to extend the time for the government to file its Verified Complaint for Forfeiture
against the above-named property, and in that event, the government shall then have ten (10)
days from the date the government received notice of such action to file its Verified Complaint

for Forfeiture.

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

Dated: ALE y >/ BY: LAL

Bene. PARISI
ssistant United States Attorney

138 Delaware Avenue
Buffalo, New York 14202
(716) 843-5863
paul.parisi@usdoj.gov

Dated: (. \ 4 Ia :
JUSTIN D. GINTER, ESQ.

42 Delaware Avenue, Suite 120
Buffalo, NY 14202
716-849-1333
jginter@lglaw.com

Attorney for Saleh Mozeb

 
